DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                             VERONICA PALMER,
                                 Appellant,

                                         v.

                       U.S. BANK TRUST, N.A., et al.,
                                Appellees.

                                   No. 4D19-1911

                                   [June 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank David Ledee, Judge; L.T. Case No.
CACE16-019096.

    Samuel D. Lopez of Samuel D. Lopez, P.A., Pembroke Pines,
for appellant.

  David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellee U.S. Bank Trust, N.A.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.




1   We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.